DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action.  Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant’s submission filed on 9/22/2022 has been entered.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the first rear angle being within the range of 10°- 40°, the second rear angle being within the range of 50°- 80°, and the third rear angle being within the range of 100°- 160° must be shown or the features canceled from the claims (see Specification objection below for further discussion).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:  The Specification states that the first rear angle ß1 is greater than the second rear angle ß2, which in turn is greater than the third rear angle ß3 (page 9, lines 18-19), which appears to agree with what is shown in fig. 6.  The Specification later states that the first rear angle ß1 may be within the range of 10°- 40°, the second rear angle ß2 may be within the range of 50°- 80°, and the third rear angle ß3 may be within the range of 100°- 160° (page 9, lines 21-23), which contradicts both the earlier statement from the Specification and what is shown in fig. 6.  In fact, fig. 6 appears to shown only acute angles (less than 90°) for ß1, ß2, and ß3, such that the range of 100°- 160° is not shown.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 5, 7, 9, and 11-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the first rear angle being within the range of 10°- 40°, the second rear angle being within the range of 50°- 80° and the third rear angle being within the range of 100°- 160°”, which is indefinite.  It is unclear how a working machine with rear panels having these angles would be constructed.  Looking to the disclosure, fig. 6 does not appear to shown any angle (ß1, ß2, or ß3) which is greater than 90°, such that the range of 100°- 160° is not shown (see Specification objection above for further discussion).
Claim 1 recites “the first rear panel”, “the second rear panel”, and “the third rear panel” which lack proper antecedent basis in the claims.
Claims 3, 5, 7, 9, and 11-14 include the limitations of indefinite claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

As best understood in view of the 35 U.S.C. 112 rejection above, claims 1, 3, 5, 7, 9, and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Jones (US 3,233,558) in view of Baker (US 6,578,925 B1).
Consider claims 1 and 7.  As best understood in view of the 35 U.S.C. 112 rejection above, Jones teaches a working machine comprising a receptacle portion (1) for accommodating load, the working machine being adapted to have a load receiving condition in which said receptacle portion comprises an open load receiving area outwardly delimited by a load receiving area circumference (see fig. 12), said working machine extending in at least a vertical direction (up-down in fig. 1) and said working machine comprising a circumference projection (25, 33) being a projection of said load receiving area circumference in said vertical direction onto a ground on which said working machine is located (see figs. 1, 12, and 13), wherein said working machine is such that it, in said load receiving condition, can assume a position relative to a second working machine of the same type such that said second working machine comprises a receptacle portion being identical to the receptacle portion of said working machine, in which position the circumference projections of the two working machines at least partially overlap (see figs. 1, 12, and 13), wherein said working machine extends in a longitudinal direction (left-right in fig. 1), parallel to an intended direction of travel of said working machine, said circumference projection having a front circumference projection portion (33) and a rear circumference projection portion (25) being located on opposing sides of said working machine in said longitudinal direction, said working machine being such that it can assume a position relative to said second working machine in which the front circumference portion of the working machine at least partially overlaps the rear circumference portion of said second working machine (see figs. 1, 12, and 13), wherein said load receiving area circumference comprises a front circumference portion (proximate 33) and a rear circumference portion (proximate 25) being located on opposing sides of said working machine in said longitudinal direction, said front circumference portion and said rear circumference portion being located at different heights in said vertical direction (see fig. 1), wherein said receptacle portion comprises a base panel (horizontal base below 9 in fig. 10), the base panel extending substantially in a horizontal plane, viz a plane extending in the longitudinal direction and a transversal direction of the vehicle, the base panel being connected to the rear circumference portion by means of three rear panels, the first rear panel (vertical portion of 9) forming a first rear angle with the horizontal plane, the second rear panel (21) forming a second rear angle with the horizontal plane and the third rear panel (25) forming a third rear angle with the horizontal plane, and wherein said working machine comprises propulsion means (3) for propelling the working machine, said open load receiving area having a load receiving length (left-right in fig. 1) in said longitudinal direction, said propulsion means being located between said rear circumference portion and said forward circumference portion as seen along said longitudinal direction (see fig. 13).
Jones does not explicitly teach the claimed relative dimensions.  It would have been obvious to a person having ordinary skill in the art to modify Jones’s machine such that a smallest distance from said propulsion means to said rear circumference portion in said longitudinal direction being at least 5% of said load receiving length, and/or a smallest distance from said propulsion means to said forward circumference portion in said longitudinal direction being at least 5% of said load receiving length, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  Please see MPEP 2144.04(IV)(A) and In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).
Jones does not explicitly teach the claimed values of the first rear angle, the second rear angle, and the third rear angle.  It would have been obvious to a person having ordinary skill in the art to modify Jones’s machine such that the first rear angle is within the range of 10°- 40°, the second rear angle being is the range of 50°- 80°, and the third rear angle is within the range of 100°- 160°, since such a modification would have involved a mere change in the shape of a component.  A change in shape is generally recognized as being within the level of ordinary skill in the art.  Please see MPEP 2144.04(IV)(B) and In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Jones does not explicitly teach that the working machine is self-propelled and driverless and that the propulsion means are connected to a power source.  Baker teaches that working machines which are self-propelled and driverless are well-known in the art (see abstract).  Baker teaches a power source (one or more electric motors located at respective wheels, see column 1, lines 22-25).  It would have been obvious to a person having ordinary skill in the art to modify Jones’s working machine to be self-propelled and driverless and to have a power source as taught by Baker in order to operate in areas without rails while minimizing danger to human operators.
Consider claim 3.  Jones teaches that said open load receiving area has a load receiving length (left-right in fig. 1) in said longitudinal direction, said working machine being such that it can assume a position relative to said second working machine in which the front circumference portion of the working machine overlaps the rear circumference portion of said second working machine.  Jones does not explicitly teach by how much the portions overlap.  It would have been obvious to a person having ordinary skill in the art to modify Jones’s portions to overlap by at least 2% of said load receiving length, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  Please see MPEP 2144.04(IV)(A) and In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).
Consider claim 5.  Jones teaches that said front circumference portion constitutes a forwardmost portion of said working machine and/or wherein said rear circumference portion constitutes a rearmost portion of said working machine (see fig. 1).
Consider claim 9.  Jones teaches a working machine assembly comprising at least two working machines according to claim 1 (see figs. 1, 12, and 13).
Consider claim 11.  Jones teaches a method for loading material onto a plurality of self- propelled working machines, each working machine according to claim 1, the method comprising:  arranging the plurality of working machines in a loading configuration in which the circumference projections of the plurality of working machines at least partially overlap (see figs. 1 and 7-9).
Consider claim 12.  Jones teaches that said two working machines are of the same type such that said two working machines have identical receptacle portions (see figs. 1, 12, and 13).
Consider claim 13.  Jones teaches that said material is offloaded from a discharge position (47) located above said at least two working machines in said vertical direction, said method further comprising moving said two working machines in said loading configuration relative to said discharge position (see figs. 7-9).
Consider claim 14.  Jones teaches that said method comprises continuously loading material onto said plurality of working machines (see figs. 7-9).
Response to Arguments
Applicant’s arguments filed 9/22/2022 have been fully considered but they are not persuasive.
Applicant argues that the prior art does not teach a base panel connected to the rear circumference portion by means of three rear panels having the claimed angles.  This argument is not persuasive.  This limitation is considered indefinite for the reasons stated in the 35 U.S.C. 112 rejection above.  Furthermore, and as best understood in view of the 35 U.S.C. 112 rejection, Jones teaches a base panel and three rear panels, and it would have been obvious to modify Jones’s rear panels to have the claimed angles as stated in the 35 U.S.C. 103 rejection above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN D SNELTING whose telephone number is (571)270-7015. The examiner can normally be reached Monday-Friday, 8:00-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571)272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JONATHAN SNELTING/Primary Examiner, Art Unit 3652